EXHIBIT TRIBUNE TO HOLD CONFERENCE CALL WITH LENDERS ON APRIL 17 CHICAGO, April 3, 2008—Tribune Company today announced that it will hold a conference call on April 17 at 1 p.m. CT (2 p.m. ET, 11 a.m. PT) to discuss progress at the company since going private last year and to provide an update on business trends in early 2008. The call date has been revised from the previously announced week of April 7 due to scheduling conflicts. The call will be hosted by Tribune’s Chairman and CEO, Sam Zell, who will be joined by other members of the company’s senior management team. To access the call, dial 800/237-9752 (domestic) or 617/847-8706 (international) at least 10 minutes prior to the scheduled 1 p.m. start. The participant access code is 98553178. Replays of the conference call will be available April 17 through
